Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 1 of 54 PageID #: 1087



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 WILLIE JACKSON,

                         Petitioner,                  MEMORANDUM & ORDER
                                                      15-CV-1403(EK)(LB)
                  -against-

 ADA PEREZ, Superintendent,

                         Respondent.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

                              Table of Contents

  I. Introduction .............................................. 2
  II. Factual Background ....................................... 3
  III. Procedural History ...................................... 6
    A. Pre-Trial Suppression Hearing ........................... 6
    B. Suppression Hearing Reopened ........................... 12
    C. Pre-Trial Hearings ..................................... 15
    D. Trial .................................................. 16
      1. The State’s Case ...................................... 16
      2. The Defense Renews Its Request to Suppress Evidence ... 20
      3. Petitioner’s Testimony ................................ 21
      4. Conviction and Sentencing ............................. 23
    E. Direct Appeal and Post-Conviction Relief ............... 23
  IV. Standard of Review ..................................... 26
  V. Discussion ............................................... 27
    A. Ground One: Denial of Right to Self-Representation ..... 27
    B. Ground Two: Prosecutorial Misconduct ................... 33
      1. Applicable Law ........................................ 35
        a. Brady v. Maryland ................................... 35
        b. Use of False Testimony .............................. 35


                                       1
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 2 of 54 PageID #: 1088



      2. Failure to Turn Over Witness Statements Regarding the
      Alleged Identification Procedure ........................ 36
      3. Failure to Identify the 60th Precinct Officers and Turn
      Over the “Log Sheet” ..................................... 39
      4. Failure to Correct the Testimony of the 61st Precinct
      Officers ................................................. 40
      5. Failure to Produce the 911 Call Record and to Correct the
      Testimony of Sarine Gabay ................................ 42
      6. Alteration of the Videotaped Confession ............... 42
    C. Ground Three: Ineffective Assistance of Counsel ........ 44
    D. Ground Four: Failure to Reopen the Suppression
    Hearing ................................................... 48
  VI. Evidentiary Hearing .................................... 52
  VII. Conclusion ............................................. 53


                             I.    Introduction

            Willie Jackson, proceeding pro se, petitions this

Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

On March 9, 2010, following a bench trial, Petitioner was found

guilty of burglary in the third degree, criminal mischief in the

fourth degree, petit larceny, and criminal possession of stolen

property in the fifth degree.        He was sentenced to a term of

imprisonment of fifteen years to life, and is currently

incarcerated.

            The petition asserts four grounds for habeas relief:

(1) the state court denied Petitioner’s request to represent

himself at a hearing on his motion to suppress certain evidence,

in violation of the Sixth Amendment; (2) the prosecution

committed misconduct by, among other things, failing to turn

                                      2
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 3 of 54 PageID #: 1089



over exculpatory evidence pursuant to Brady and failing to

correct false testimony at the suppression hearing and trial;

(3) his counsel rendered constitutionally ineffective

assistance; and (4) the trial court violated his due process

rights by refusing to reopen the suppression hearing following

certain trial testimony.       Petitioner also requests an

evidentiary hearing.

            For the reasons set forth below, the request for an

evidentiary hearing is denied, and the petition is denied in its

entirety on the merits.

                         II.   Factual Background

            Police officers arrested Petitioner on October 4, 2007

at approximately 1:20 a.m. for breaking a window at the Carvel

store at 2733 Coney Island Avenue in Brooklyn, New York, and

stealing the cash register.        The following facts, taken from the

state court trial record (unless otherwise noted), are

summarized “in the light most favorable to the verdict.”

Garbutt v. Conway, 668 F.3d 79, 80 (2d Cir. 2012).

            Officers Adam Rothman and Jon-Kristian Rzonca — both

from the 61st Precinct of the New York City Police Department —

were on patrol when they received a radio transmission reporting

a burglary in progress at the corner of Avenue Y and Coney




                                      3
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 4 of 54 PageID #: 1090



Island Avenue.     Trial Tr. 1 23:9-21 (Rothman); 163:3-14 (Rzonca).

After the officers responded, they saw Petitioner walking down

Avenue Y; as they approached, they witnessed him put a large box

on the ground and walk away from it.          Id. 27:6-17 (Rothman);

167:11-20 (Rzonca).      Moments later, they saw that the box was a

cash register.     Id. 28:11-24 (Rothman); 169:23-170:7 (Rzonca).

            As discussed below, officers from both the 60th and 61st

Precincts responded, and recollections about which set of

officers reached Petitioner first varied somewhat between the

suppression hearing testimony and the trial testimony.             Shortly

after the stop, though, Officer Rothman searched the Petitioner

and recovered a set of keys from his pocket, which were later

determined to fit the cash register.          H1 Tr. 14:6-13; 16:12-19

(Rothman).     The 60th Precinct officers then took Petitioner to

their station.     Trial Tr. 63:8-9 (Rothman).        After visiting the

Carvel store, Officers Rothman and Rzonca picked up Petitioner

from the 60th Precinct station and brought him to the 61st.            Id.

63:14-64:7 (Rothman).       There, he confessed to stealing the cash




      1  “Trial Tr.” is the trial transcript from March 2, 2010 to March 9,
2010. “H1 Tr.” is the suppression hearing transcript from January 20, 2009
and January 21, 2009. “H2 Tr.” is the transcript from the February 17, 2009
hearing in which Justice Konviser read her opinion on the suppression motion
into the record. “H3 Tr.” is the transcript from the reopened suppression
hearing on June 11, 2009. “H4 Tr.” is the July 29, 2009 hearing transcript
in which Justice Konviser read her opinion into the record regarding the
reopened suppression hearing. “H5 Tr.” and “H6 Tr.” are pretrial conference
transcripts from July 30, 2009 and October 2, 2009, respectively.
“Sentencing Tr.” is the sentencing transcript from April 23, 2010.

                                      4
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 5 of 54 PageID #: 1091



register in a statement to Detective Marcia Baughan, which she

recorded in writing, and also in an oral statement given on

video to Assistant District Attorney (“ADA”) John Giannotti,

during which Officer Rothman was also present.           Id. 72:20-21

(Rothman).

            Petitioner maintains that the events in question

transpired very differently.         According to him, this is a case

of mistaken identity; he claims that he never broke into the

store, never had a cash register, and never even saw Officers

Rothman or Rzonca until they appeared at his pretrial

suppression hearing, despite their extensive testimony about

responding to the radio call, searching Petitioner, recovering

the cash register, arresting him, transporting him after the

arrest, and sitting through his confession.           Petitioner

acknowledges he was arrested near the Carvel on the night in

question, but claims the arresting officers were only from the

60th Precinct, and they obtained important proof of his innocence

when they conducted a “showup identification procedure” “at the

crime scene.”     Petition at 3. 2    He claims that during this

identification procedure, a series of bystanders — purportedly

eyewitnesses to the crime — confirmed he “was not the

perpetrator.”     Petitioner’s Br. at 4, ECF No. 1-2; see also



      2 Citations to a given page of the Petition refer to the pagination
assigned by ECF, rather than the document’s internal pagination.

                                       5
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 6 of 54 PageID #: 1092



Petitioner’s Reply Br. at 11, ECF No. 10.          These exculpatory

statements, Petitioner contends, are lost to posterity because

of the State’s inability to identify the witnesses in question

or the officers from the 60th Precinct who purportedly conducted

the identification procedure.        In support of these claims, the

Petitioner has proffered only his own testimony.            See Trial Tr.

236-87.

                         III. Procedural History

A.    Pre-Trial Suppression Hearing

            Prior to trial, Petitioner moved to suppress

(1) certain physical evidence — the cash register and its keys —

seized around the time of his arrest, on the ground that there

was no probable cause for the search or seizure; and (2) his

written and videotaped confessions, on the ground that they were

involuntarily made.      In response to these requests, the state

court conducted a two-day Dunaway / Mapp / Huntley hearing 3 on

January 20 and 21, 2009 before Justice Jill Konviser.             See

H1 Tr.    Three witnesses testified:       Officers Rothman and Rzonca,

and Detective Marcia Baughan from the 61st Precinct.




      3  A hearing pursuant to Dunaway v. New York, 442 U.S. 200 (1979)
addresses whether a defendant’s statement subsequent to arrest must be
suppressed due to lack of probable cause for the arrest. A hearing pursuant
to People v. Huntley, 15 N.Y.2d 72 (1965) is used to determine the
voluntariness of a defendant’s statement. And a Mapp hearing addresses
whether physical evidence should be suppressed. Mapp v. Ohio, 367 U.S. 643
(1961).


                                      6
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 7 of 54 PageID #: 1093



            On the first day of the hearing (January 20, 2009),

Officer Rothman testified that around 1:20 a.m. on October 4,

2007, he and his partner Officer Rzonca were on patrol when they

received a radio alert of a burglary in progress on Coney Island

Avenue at Avenue Y.      Id. 10:9-11:5.       Rothman testified that the

radio alert described a “black male, carrying a box heading

westbound towards Ocean Parkway on Avenue Y.”           Id. 11:1-5.

            They drove east on Avenue Y and saw a man, later

identified as Petitioner, about a block away carrying a large

box.    Id. 11:22-12:10.     The officers then saw him put the box

down on the street and continue walking.           Id. 13:1-3.    They

pulled up and stopped Petitioner, who was then a block away from

the Carvel.     Id. 19:11-14.     The officers then “walked him” to

“another patrol car [that] had pulled up.”           Id. 14:2-4.    Once at

that patrol car, Rothman handcuffed Petitioner and frisked him

and, feeling a hard object in his pocket, removed that object,

which turned out to be a set of keys.           Id. 14:6-13; 16:12-19.

Rothman and Rzonca then “put him in the other officers’ car who

were there to secure him.”        Id. 20:20-23.     After Petitioner was

”secure,” Rothman saw that the box Petitioner discarded was a

cash register.     Id. 16:24-7:3; 19:22-25.

            Rothman and Rzonca then proceeded to the Carvel, id.

20:20-21:21, while the 60th Precinct officers took Petitioner to

“the stationhouse,” id. 38:4-9.           Officers Rothman and Rzonca

                                      7
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 8 of 54 PageID #: 1094



interviewed the Carvel owner Patrick Aceto, who had just arrived

at the scene, and confirmed that the store’s cash register had

been stolen and the seized keys fit the register’s drawer lock.

Id. 21:17-22:6; 23:15-20.       Rothman testified on cross-

examination that he never conducted an identification procedure,

nor did he know of any other officer who did.           Id. 43:10-17.

            The court next heard testimony from Detective Marcia

Baughan, who had taken and transcribed Petitioner’s first

confession at the 61st Precinct stationhouse.          She testified

that, before taking his statement, she read Petitioner his

Miranda rights from a form, which he signed and initialed next

to every right.      Id. 50:3-15; 54:23-25.      The prosecution

introduced Petitioner’s transcribed statement into evidence

through Detective Baughan.        It read as follows:

      I was on the boardwalk in Coney Island on Wednesday night.
      I went for a walk. I saw a Carvel and there were kids
      inside working. Then I thought, do I want to stay out or
      go back to jail? I don’t want to hurt anyone to go back.
      I wait until the store closed. The employees left. I made
      sure that they were gone and went to the side window where
      the picnic tables were and I kicked the window. I went
      inside and took the cash register. I climbed back out the
      same window with the cash register and walked westbound on
      Avenue Y, then the police came and stopped me, then I was
      arrested.

Id. 59:2-12.     Detective Baughan, too, denied having knowledge of

any officer conducting an identification procedure and stated




                                      8
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 9 of 54 PageID #: 1095



there was no information in Petitioner’s case file concerning

such a procedure.      Id. 63:24-64:13.

            At the end of the first day of suppression-hearing

testimony, defense counsel Ivan Vogel announced that Petitioner

wanted him “relieved” as counsel.         Id. 83:1-2.    This revelation

came immediately after Justice Konviser decided sua sponte to

call Officer Rzonca to testify the following day.            Id. 83:13-16

(“This hearing is going to continue tomorrow.           I am going to ask

you to have the partner of Officer Rothman available first thing

in the morning.”).      Justice Konviser’s initial response to the

request that counsel be relieved was “No.”           Id. 83:3.

Petitioner then stated, “I am going pro se, your Honor.” Id.

83:4-5.    Justice Konviser answered, “You are not going pro se

unless I say you are going pro se.         Who’s the Judge in this

courtroom?”     Id. 83:6-8.    She continued:

      I do see from your file you had another very good lawyer
      who also asked to get relieved early on from Legal Aid
      Society. You have another very good lawyer standing next
      to you. And you have a right to have a lawyer, a good one,
      and you have that. You don’t have the right to the lawyer
      of your choice, unless you want to hire someone, sir.
      That’s the rules.

Id. 83:18-24.     Petitioner explained that he was dissatisfied

with Mr. Vogel’s failure to object to Officer Rothman’s

testimony that the radio alert described the suspect as a “black

male,” when the transmission had not, in fact, mentioned race.

Id. 84:1-3.     The day’s proceeding then adjourned.

                                      9
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 10 of 54 PageID #: 1096



             On the following day (January 21), Mr. Vogel continued

 to represent Petitioner at the suppression hearing without any

 mention of the representation issue.         Rzonca’s testimony at this

 hearing was substantially similar to Officer Rothman’s the day

 before.    He testified to the same sequence of events regarding

 the stop and arrest, stating that the 60th Precinct officers

 arrived on the scene “simultaneously.”         Id. 102:9-14; 106:3-4.

 Rzonca’s testimony also clarified certain points.           He stated

 that it was about three to four minutes after arresting

 Petitioner that the officers received confirmation that the

 burglary involved a stolen cash register from the nearby Carvel.

 Id. 107:6-108:15.     He also testified that the 60th Precinct

 officers initially took Petitioner back to their stationhouse,

 and that after visiting the crime scene, he and Rothman picked

 the Petitioner up there and transported him to the 61st Precinct.

 Id. 115:24-25.

             The representation issue came up again near the end of

 the hearing.     Following Rzonca’s testimony, Justice Konviser

 asked the parties to “step up on scheduling” and held a sidebar

 off the record.     Id. 134:19-21.     Following that discussion,

 Justice Konviser stated:

       [L]et me just put this all on the record . . . .
       Yesterday, when you left here, you indicated that perhaps
       you wanted to go pro se or handle this case without the
       assistance of Mr. Vogel, and now your attorney tells me you
       want to think about it, you are not so sure . . . so the

                                      10
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 11 of 54 PageID #: 1097



       record is clear, I did see you conferring with Mr. Vogel
       today as he was going through the process here today, in
       terms of the hearing.

 Id. 135:3-16.

             Justice Konviser then informed Petitioner of his right

 to self-representation.       She advised him that “before you decide

 whether or not you’re going to ask me that you want to go pro se

 . . . you need to understand” the level of training required of

 lawyers to try cases effectively.         Id. 135:17-136:5.     Justice

 Konviser concluded, “You can think about it, let me know.             If

 you do, I will go over everything with you and you let me know

 what you want to do.”      Id. 136:3-5.     The suppression hearing

 then concluded.

             Several weeks later, on February 17, 2009, Justice

 Konviser denied the motion to suppress.          She found that (1) the

 officers had reasonable suspicion to stop Petitioner, H2 Tr.

 10:14-15; (2) they had probable cause for his arrest (once the

 officers saw the cash register and, minutes later, learned that

 a cash register had been stolen from the Carvel), id. 12:2-18;

 (3) the cash register was lawfully seized because Petitioner

 “abandoned” it by “dropp[ing] it to the ground” and “walk[ing]

 away from it,” id. 15:9-13; (4) Petitioner’s transcribed and

 video-recorded confessions were made “freely and voluntarily,”

 id. 16:1-3; and (5) he validly waived his Miranda rights in

 advance of those confessions, id. 16:6-25.          The court did,

                                      11
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 12 of 54 PageID #: 1098



 however, grant Petitioner’s motion to suppress the keys to the

 cash register, because Officer Rothman acknowledged he did not

 believe they were a weapon when he removed them from

 Petitioner’s pocket during the initial frisk.           Id. 14:18-15:8.

             After this ruling, Petitioner expressed

 dissatisfaction with his lawyer yet again.          Following a sidebar,

 H2 Tr. 20:17-18, Justice Konviser confirmed, without mentioning

 Petitioner’s prior pro se requests, that he was now seeking the

 appointment of a new lawyer rather than to proceed pro se.             She

 stated:    “As I understand, Mr. Jackson, the last time you were

 here you were unhappy with your lawyer.          Obviously, you have now

 won part of your [suppression] motion that he made on your

 behalf, but is this what you want to do, sir?”           Id. 20:19-23.

 Petitioner replied, “Yes.”       Id. 20:24.    Justice Konviser

 concluded, “Okay.     This is the last chance you are going to get

 . . . The next lawyer is the lawyer you are going to get.             This

 is the last time I am going to have this discussion.”

 Id. 20:25-21:4.     The court then assigned Petitioner his third

 lawyer, Kleon Andreadis.       Id. 21:5-7.

 B.    Suppression Hearing Reopened

             Petitioner’s counsel asked the court to reopen the

 suppression hearing to allow Mr. Jackson to testify on his own

 behalf.    H3 Tr. 1:10-13.     On April 13, 2009, Justice Konviser



                                      12
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 13 of 54 PageID #: 1099



 granted this request, and Petitioner testified on June 11, 2009.

 Id.

             Petitioner testified as follows.        At around 1:30 a.m.

 on October 4, 2007, he had walked from a 7-11 store to the

 picnic benches behind the Carvel, where he was planning to sleep

 because he had lost his bed at a homeless shelter.            Id. 4:3-22.

 While walking to the picnic benches, he observed a woman walking

 her dog and five teenaged employees outside the Carvel.             Id.

 5:10-6:15.    He then heard a siren go off from inside the store.

 Id. 6:18-22.     A few minutes later, an unmarked police car pulled

 up and a detective asked Petitioner what he was doing there.

 Id. 7:6-12; 46:17-18.      When Petitioner replied he was looking

 for a place to sleep, the detective handcuffed him and placed

 him in the police car.      Id.   The detective then drove the car to

 the front of the Carvel, where the alleged identification

 procedure took place:

       [H]e [the unidentified officer] asked the female could she
       recognize me or identify me . . . She told him, no. Also,
       the three teens, he asked them the same thing, and they
       said no. After that, about ten minutes, ten, 15 minutes
       later, the other two teens came back to the store . . . But
       I think it was the owner, the same van that picked them up
       . . . [c]ame back . . . .   So the detective asked all
       three of them could they identify me, and they said, no.

 Id. 7:14-8:11.

             Officers then took Petitioner to a police station,

 which he believed was the 61st Precinct.         Id. 9:2-9.    Petitioner


                                      13
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 14 of 54 PageID #: 1100



 did not provide any other information about these officers or

 indicate whether they worked for the 60th or 61st Precinct.

 Petitioner did, however, testify that Rothman and Rzonca were

 not the arresting officers and, despite their extended testimony

 about the night in question, Petitioner said he had never seen

 them before the suppression hearing.         Id. 19:6-9.

             At the station, Petitioner testified, he asked to

 speak with his attorney before making his first inculpatory

 statement.    Id. 10:9-13; 58:19-59:5.       But he acknowledged he did

 not ask for a lawyer during the subsequent videotaped confession

 he made there, or any time thereafter.         Id. 49:15-50:4.

 Petitioner also testified that he only made these statements

 because Detective Baughan promised him placement in a “program”

 in exchange for his confession.        Id. 11:25-12:12.

             Several weeks later, the court affirmed its prior

 rulings on suppression, H4 Tr. 3:6-15, finding Petitioner’s

 testimony “incredible and unworthy of belief,” id. 7:23-25.

 Justice Konviser went on to reiterate that she found the

 testimony of Officers Rothman and Rzonca to be “detailed” and

 “credible,” and that Petitioner had offered no “credible reasons

 why these two officers . . . offered perjurous testimony.”             Id.

 8:3-11.

             After Justice Konviser read this order into the

 record, Petitioner renewed his request to proceed pro se.             Mr.

                                      14
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 15 of 54 PageID #: 1101



 Andreadis informed the court that Petitioner “is going to

 proceed pro se in this case” and no longer wanted

 representation.     H4 Tr. 10:12-20.      Justice Konviser asked

 Petitioner, “Is that what you want to do, Mr. Jackson?”             Id.

 11:1-2.    He replied, “Yes, ma’am.”       Id. 11:3.    Justice Konviser

 then informed Petitioner once again of the risks associated with

 self-representation.      During this conversation, Petitioner

 stated that he only wanted a Black attorney, and would represent

 himself if one were not assigned.         Id. 36:11-12.    Also during

 this exchange, Mr. Andreadis complained that Petitioner wanted

 him to “chase down a prim rose path of suspicion” relating to

 Petitioner’s contention that the videotaped confession had been

 tampered with.     Id. 34:1-7.    The hearing was then adjourned.

 C.    Pre-Trial Hearings

             The next day, July 30, 2009, Justice Konviser

 explained that she adjourned to give Petitioner “a chance to

 really think about . . . the dangers and disadvantages of self-

 representation.”     H5 Tr. 2:10-16.      She advised, “I’m going to

 tell you that if you really want to represent yourself, I’m

 going to let you do that.       That’s your right.”      Id. 2:17-19.

 Justice Konviser then explained that Petitioner had two options:

 he could either proceed as his own attorney or she would assign

 new counsel.     Id. 54:25-55:4.     Petitioner stated, “Yes, I’ll



                                      15
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 16 of 54 PageID #: 1102



 take another one.”       Id. 5:5.   Justice Konviser relieved

 Andreadis.      Id. 5:6-7.

               At the next pre-trial hearing, on October 2, 2009,

 Petitioner’s fourth lawyer, Martin Goldberg, informed Justice

 Konviser that Petitioner wanted to proceed pro se at trial.

 H6 Tr. 2:21-22.       After once again confirming Petitioner

 understood the disadvantages of proceeding pro se, the judge

 granted Petitioner’s request to represent himself, with Goldberg

 to be present at trial as an “advisor.”          Id. 15:2-17.

 D.    Trial

               Petitioner opted for a bench trial.       The trial

 commenced in front of Justice Danny Chun on March 2, 2010.

 Petitioner began the trial representing himself — delivering the

 defense’s opening statement and cross-examining Officer Rothman

 himself, among other things.        At the start of the second day,

 however, Mr. Goldberg told Justice Chun that Petitioner again

 wanted legal representation.        Trial Tr. 88:19-89:8.      Justice

 Chun confirmed with Petitioner that he no longer wanted to

 proceed pro se, and Mr. Goldberg resumed representation for the

 remainder of trial.       Id.

                 1.       The State’s Case

               The State presented the following evidence in its

 case-in-chief.       Sarine Gabay testified that she lived near the

 Carvel and was awoken in the early hours of October 4, 2007 by a

                                      16
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 17 of 54 PageID #: 1103



 loud noise.    Trial Tr. 214:24-215:13.        She observed through her

 window that the Carvel was surrounded by shattered glass and saw

 a person leave the store carrying something.           Id. 216:1-217:10.

 Ms. Gabay called 911 to report the burglary and reported the

 direction in which the suspect was heading, which matched the

 path Petitioner traveled.       Id. 216:17-18, 217:21-218:5.

             Officers Rzonca and Rothman testified to the

 circumstances of the stop and arrest, as they did at the

 suppression hearing, but their rendition of which officers

 stopped the Petitioner first diverged somewhat from their

 suppression-hearing testimony.        At trial, they testified that

 the unidentified officers from the 60th Precinct reached

 Petitioner simultaneously or first.         Rzonca testified that

 “there was a plainclothes unit from the 60 Precinct that came up

 behind [Petitioner], and we pretty much simultaneously pulled up

 on him,” id. 168:3-5, but that the 60th Precinct officers might

 have arrived a “couple of seconds before us,” id. 171:1-3; see

 also 180:9-11 (it was a “[m]atter of seconds”).            Rothman

 testified that by the time he and Rzonca got out of the car,

 Petitioner “was already stopped, with his hands on the back of

 [an] unmarked police car” from the 60th Precinct.           Id. 36:22-25. 4



       4  Compare Rothman’s testimony at the suppression hearing, in which he
 stated that when he and Rzonca stopped Petitioner, “another patrol car had
 pulled up, so we walked him to that patrol car with our hands on him.” H1
 Tr. 14:2-4.

                                       17
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 18 of 54 PageID #: 1104



 Rzonca could not remember who told Petitioner to “stop” — it

 could have been either him, Rothman, or the 60th Precinct

 officers.    Id. 186:23-25.     Neither Rothman nor Rzonca knew the

 60th Precinct officers’ names.       Id. 61:18-19, 62:12-15 (Rothman);

 170:17-23 (Rzonca).

             Petitioner, still proceeding pro se at this point,

 asked Rothman a number of questions about the alleged

 identification procedure.       Rothman denied asking the Carvel

 owner to identify the perpetrator, id. 57:23-58:2; 59:16-22,

 denied making a report concerning the description of the

 perpetrator from speaking to anyone at the scene, id. 58:10-16,

 and denied putting Petitioner in a “lineup,” id. 74:25-75:13.

 Pursuing his theory — advanced in opening argument — that the

 officers “covered” up the identification procedure “by saying

 that they took me to the 60 [sic] Precinct for half an hour,”

 id. 19:5-10, Petitioner asked Rothman whether he had had to log

 Petitioner in or out of the 60th Precinct.         Rothman replied

 simply, “No.” Id. 64:11-14.

             The owner of the Carvel, Patrick Aceto, also

 testified.    He stated that around 1:30 in the morning of October

 4, 2007, his alarm company alerted him of the break-in; he then

 went to the Carvel store, arriving between 1:45 and 2:00 a.m.

 Id. 102:20-103:12.      On cross-examination, Aceto testified that

 he did not recall any officer asking him to “look at anybody at

                                      18
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 19 of 54 PageID #: 1105



 that time,” and that he was not asked to “look at pictures of

 anybody” or at a “lineup.”       Id. 113:10-13; 113:23-114:3.        Aceto

 went on to testify that he had never seen Petitioner before the

 day of his testimony.      Id. 108:25-109:3; 116:5-6.

             The State again called Detective Baughan, who

 transcribed Petitioner’s oral statement, id. 128:17-130:10, and

 ADA Giannotti, who interviewed Petitioner during his videotaped

 confession, id. 201:15-25; 204:9-11.         The State introduced the

 videotaped confession and played it in its entirety.            Id. 206:2-

 207:10.    Although Petitioner had claimed, in his opening

 argument, that the videotape was “altered, tampered with,” id.

 19:20-22, ADA Giannotti testified that the videotape “accurately

 represent[ed] the conversation that took place” on October 4

 between him and Petitioner, id. 206:9-15, and that there were no

 “additions, deletions or alterations of any kind,”            id. 206:16-

 18.

             Detective Baughan testified that Petitioner told her

 he stole the cash register because he wanted to go back to jail.

 Id. 129:7-8.     She denied “suggest[ing] to him perhaps that he

 should enter a program that might be of some use to him[.]”             Id.

 140:1-6.




                                      19
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 20 of 54 PageID #: 1106



                2.       The Defense Renews Its Request to Suppress
                         Evidence

             After Rothman testified at trial that officers from

 the 60th Precinct reached Petitioner first, defense counsel moved

 to reopen the suppression hearing on the ground that Rothman and

 Rzonca had lied about arresting him themselves.           Trial Tr.

 89:12-91:5.    Counsel argued that Rothman and Rzonca had told a

 “totally different stor[y]” at the suppression hearing — namely,

 that they stopped Petitioner before the 60th Precinct vehicle

 arrived.    Id. 89:17-90:6.

             The court denied the application to reopen the

 suppression hearing.      Trial Tr. 90:7.     Defense counsel then

 moved to “suppress everything because the wrong officers

 testified at the hearing.”       Id. 90:20-91:2.     That application

 was also denied.     Id. 91:13.     Justice Chun stated that the

 defense had an opportunity to cross-examine Rothman while he was

 on the stand and “confront him with the alleged or apparent

 inconsistencies,” but Petitioner “was going pro se and he either

 chose not to, or he deliberately did not, or he neglected to.

 Either way, the opportunity has come and gone.”           Id. 91:14-23.

             After Rzonca’s testimony on the third day of trial,

 defense counsel again moved for the court to “grant the

 suppression motion” because “the wrong officers testified at the




                                      20
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 21 of 54 PageID #: 1107



 hearing.”    Id. 198:3-7.     That request was also denied.       Id.

 198:8.

                3.       Petitioner’s Testimony

             Petitioner took the stand; he was the defense’s only

 witness.    He testified that at around 1:30 a.m. on October 4,

 2007, he was walking from a 7-11 store to the picnic benches at

 Carvel, and when he was about a half-block away from the Carvel,

 he heard its siren go off.       Trial Tr. 236:12-237:22.       He was

 carrying a cup of coffee, a suitcase, and a backpack.            Id.

 247:23-25.    Outside of the Carvel at that time were three

 teenagers and a “female” who was “walking the dogs.”            Id.

 237:23-238:10.      An unmarked police car then pulled up and two

 detectives in plain clothes arrested him.          Id. 238:20-24;

 241:6-18.    After being detained in the unmarked car for about

 five to ten minutes, he saw a van pull up to the Carvel, which

 picked up two of the teens.       Id. 240:2-14.     He testified that

 these detectives then took him to the 61st Precinct station — not

 the 60th Precinct, as the State’s witnesses claimed.           Id.

 241:6-18.    At the 61st Precinct, he used information he overheard

 on the radio in the detectives’ patrol car to craft his

 confession, because Detective Baughan promised in return to help

 him get into a drug treatment program.         Id. 242:14-244:4.

             Towards the conclusion of his direct testimony,

 Petitioner repeated his claim that he had never seen Rothman or

                                      21
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 22 of 54 PageID #: 1108



 Rzonca before the suppression hearing.          Id. 240:21-241:5; see

 also id. 273:23-274:1.      Petitioner did not mention anything

 about the alleged identification procedure during his direct

 testimony, despite having presented the theory in his opening

 argument.     Id. 19:5-7 (stating, in his opening argument, “these

 cops . . . [t]hey put me in a lineup — show-up lineup”).

              On cross-examination, Petitioner testified about the

 alleged “showup.”     He stated that unnamed detectives brought him

 to the front of the Carvel, where they “[t]ried to get me []

 identified as the person who went inside that place,” id.

 265:24-266:1; and brought the “two kids” and “the individual

 that brought them back to the store” (presumably the owner,

 based on prior testimony) 5 “down to try and identify me,” id.

 263:12-17.    Petitioner also stated that “when they went and got

 the individual to identify me — when the cop went and got the

 person to try to identify me as the person who stole the cash

 register, the female” — presumably the woman walking her dog —




       5  At the suppression hearing, Petitioner had testified that he thought
 it was the Carvel owner that drove the two teens in the van. H3 Tr. 7:14-
 8:11. And at trial, he testified that “the individual that brought [the two
 kids] back to the store” drove a van, Trial Tr. 263:12-23, and that he
 believed the van driver was “affiliated with the Carvel,” id. 239:13-16.

                                       22
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 23 of 54 PageID #: 1109



 “told the officer I didn’t have no cash register in my

 possession.”     Id. 284:12-16.

                4.       Conviction and Sentencing

             Trial concluded on March 9, 2010.        On that same day,

 before returning the verdict, Justice Chun gave himself a

 “missing witness charge as to the anti-crime officers [from the

 60th Precinct] not being called,” and he drew “the inference that

 if they were called, they may have testified somewhat

 unfavorabl[y] to the People.”        Trial Tr. 322:18-25.      The judge

 then found Petitioner guilty of burglary in the third degree,

 criminal mischief in the fourth degree, petit larceny, and

 criminal possession of stolen property in the fifth degree.             Id.

 324:1-7.

             The case proceeded to sentencing on April 23, 2010.

 There, Justice Chun found that Petitioner qualified as a

 “persistent felony offender” under Section 70.01 of the New York

 Penal Code due to his criminal history, which included prior

 felony convictions for grand larceny, burglary, and attempted

 burglary.    Sentencing Tr. 5:21-7:16.       In light of this

 designation, the judge sentenced Mr. Jackson to a term of

 imprisonment of fifteen years to life.         Id. 10:19-23.

 E.    Direct Appeal and Post-Conviction Relief

             Petitioner appealed the judgment of conviction to the

 Appellate Division.      On appeal, his counsel argued the trial

                                      23
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 24 of 54 PageID #: 1110



 court violated Petitioner’s right to self-representation at the

 suppression hearing.      See ECF No. 7-7 at 16-21.       Petitioner also

 submitted a pro se supplemental brief, claiming that the

 prosecution had withheld Brady material including the names of

 the 60th Precinct officers who he claims arrested him and

 evidence of the alleged identification procedure.           See ECF No.

 7-7 at 45-54.     He also argued that the State knew Officers

 Rothman and Rzonca testified falsely at the hearing (in that

 they claimed they were the ones who arrested Petitioner), and

 the trial court erred in denying his request to reopen the

 suppression hearing in light of this false testimony.            Id.   The

 Appellate Division affirmed his conviction, People v. Jackson,

 947 N.Y.S.2d 613 (N.Y. App. Div. 2012), and Petitioner was

 denied leave to appeal to the New York Court of Appeals, People

 v. Jackson, 20 N.Y.3d 1100 (2013).

             On May 7, 2013, Petitioner filed a pro se petition in

 this District for a writ of habeas corpus.          Jackson v. Perez,

 No. 13-CV-3043 (E.D.N.Y.) (SLT), ECF No. 1.          By order dated

 September 25, 2013, however, Judge Townes granted Petitioner

 permission to withdraw that petition in order to exhaust his

 ineffective assistance of counsel claim in state court.             Id.,

 ECF No. 10.

             Petitioner then moved to vacate his conviction

 pursuant to New York Criminal Procedure Section 440.10 in the

                                      24
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 25 of 54 PageID #: 1111



 Supreme Court, Kings County based on the ineffective assistance

 claim.   That motion was denied on June 27, 2014, People v.

 Jackson, Ind. No. 9802/07 (N.Y. Sup. Ct. June 27, 2014), ECF No.

 7-8 at 69, and on December 5, 2014, he was denied leave to

 appeal to the Appellate Division, People v. Jackson, Ind. No.

 9802/07 (N.Y. App. Div. Dec. 5, 2014), ECF No. 7-8 at 77.

              On March 17, 2015, Petitioner filed the instant

 petition for a writ of habeas corpus.         Petition, ECF No. 1.

 Petitioner asserts four grounds for relief:          First, the state

 court deprived him of his constitutional right to self-

 representation at the suppression hearing.          Second, the

 prosecution violated its Brady obligations by failing to

 disclose, among other things, the names of the purported

 eyewitnesses to the burglary who denied that Petitioner

 committed it; Petitioner also claims, relatedly, that the

 prosecutors failed to correct false testimony and altered his

 videotaped confession.      Third, his counsel rendered ineffective

 assistance at the suppression hearing and at trial by failing to

 investigate and interview the exculpatory eyewitnesses and the

 unidentified officers from the 60th Precinct who allegedly

 questioned them.     Fourth, the state court failed to reopen the

 suppression hearing following the officers’ testimony at trial,

 in violation of the Due Process Clause of the Fourteenth

 Amendment.

                                      25
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 26 of 54 PageID #: 1112



             This Court held oral argument (but not an evidentiary

 hearing) on the petition on October 26, 2020.

                          IV.   Standard of Review

             28 U.S.C. § 2254, as amended by the Antiterrorism and

 Effective Death Penalty Act of 1996 (“AEDPA”), governs an

 application for a writ of habeas corpus on behalf of a person in

 custody pursuant to the judgment of a state court.            Under the

 AEDPA, a petitioner challenging a determination that was

 “adjudicated on the merits” in state court must demonstrate that

 the state decision “was contrary to, or involved an unreasonable

 application of, clearly established Federal law, as determined

 by the Supreme Court of the United States,” 28 U.S.C.

 § 2254(d)(1), or was “based on an unreasonable determination of

 the facts presented in the State court proceeding,” 28 U.S.C.

 § 2254(d)(2).     A violation of constitutional rights must be

 demonstrated by a preponderance of the evidence, Epps v. Poole,

 687 F.3d 46, 50 (2d Cir. 2012), while a petitioner must rebut

 the presumption that the state court correctly determined a

 factual issue by clear and convincing evidence, 28 U.S.C.

 § 2254(e)(1).

             A legal conclusion by a state court is “contrary to”

 clearly established federal law under Section 2254(d)(1) if it

 “applies a rule that contradicts the governing law set forth in

 the [Supreme Court’s] cases or if it confronts a set of facts

                                      26
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 27 of 54 PageID #: 1113



 that are materially indistinguishable from a decision” of the

 Supreme Court, yet “arrives at a result different from [that]

 precedent.”    Price v. Vincent, 538 U.S. 634, 640 (2003) (citing

 Williams v. Taylor, 529 U.S. 362, 405-06 (2000) (internal

 quotations omitted)).      And a decision involves an “unreasonable

 application” of federal law under the same sub-section “if the

 state court identifies the correct governing legal principle

 from [the Supreme Court’s] decisions but unreasonably applies

 that principle to the facts of the prisoner’s case.”            Williams,

 529 U.S. at 413.

             A “federal habeas court may not issue the writ simply

 because that court concludes in its independent judgment that

 the relevant state-court decision applied clearly established

 federal law erroneously or incorrectly.          Rather, it is the

 habeas applicant’s burden to show that the state court applied

 [that case] to the facts of his case in an objectively

 unreasonable manner.”      Price, 538 U.S. at 641 (cleaned up).

             Because the petition was filed pro se, the Court

 construes it liberally.         Thompson v. Choinski, 525 F.3d 205, 209

 (2d Cir. 2008).

                            V.     Discussion

 A. Ground One: Denial of Right to Self-Representation

             Petitioner’s first asserted ground for relief is that

 the trial court violated his right to self-representation by

                                       27
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 28 of 54 PageID #: 1114



 declining to allow him to proceed pro se for what amounted to

 one day of his pretrial suppression hearing.           This claim is

 without merit.     Petitioner cannot establish even a momentary

 violation, as he cites no “clearly established” Supreme Court

 precedent forbidding a trial court from so briefly postponing

 consideration of a criminal defendant’s request to proceed pro

 se.    Moreover, as the state court noted, he waived the request

 before the court had a chance to decide it.

             The Sixth Amendment guarantees a criminal defendant

 the right to self-representation.          Faretta v. California, 422

 U.S. 806, 819–21 (1975).       A criminal defendant may invoke this

 right only by a “knowing, voluntary, and unequivocal waiver of

 the right to appointed counsel.”          Johnstone v. Kelly, 808 F.2d

 214, 216 (2d Cir. 1986) (discussing Faretta, 422 U.S. at 835-

 36).

             At the end of the first day of the suppression

 hearing, Petitioner asked to proceed pro se.           He now alleges

 that Justice Konviser violated his rights when she denied this

 request “without conducting an appropriate inquiry.”            Petition

 at 3.    On direct appeal, the Appellate Division found that

 Petitioner’s “initial request to proceed pro se was not

 unequivocal because it was made in the context of expressing

 dissatisfaction with counsel’s failure to highlight certain

 evidence at the suppression hearing, and did not reflect an

                                      28
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 29 of 54 PageID #: 1115



 affirmative desire for self-representation.”           People v. Jackson,

 947 N.Y.S.2d 613, 613-14 (N.Y. App. Div. 2012) (internal

 quotations and citations omitted).         The appellate court went on

 to hold that “[i]n any event, the defendant abandoned his

 request by subsequently acting in a manner indicating his

 satisfaction with counsel.”       Id. at 614.

             Notwithstanding the state court’s finding,

 Petitioner’s initial assertion, “I am going pro se, your Honor,”

 does appear unequivocal even though it was made in the context

 of expressing dissatisfaction with his lawyer.           See Wilson v.

 Walker, 204 F.3d 33, 38 n.3 (2d Cir. 2000) (“Even assuming that

 [the petitioner’s] principal reason for seeking to proceed pro

 se was dissatisfaction with [his counsel’s] representation and

 that [the petitioner] might have been satisfied with a

 substitution of counsel, his requests were clear and

 unequivocal.”).     “[A] defendant is not deemed to have

 equivocated in his desire for self-representation merely because

 he expresses that view in the alternative, simultaneously

 requests the appointment of new counsel, or uses it as a threat

 to obtain private counsel.”       Williams v. Bartlett, 44 F.3d 95,

 100 (2d Cir. 1994).

             Despite the Appellate Division’s partial reliance on

 this observation, the denial of Petitioner’s Sixth Amendment

 claim was not contrary to, or an unreasonable application of,

                                      29
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 30 of 54 PageID #: 1116



 clearly established federal law.          Petitioner cites no Supreme

 Court case holding that a judge must stop all proceedings and

 decide immediately whether to grant a request to proceed pro se,

 and this Court is aware of none.          Faretta does not require it.

 Instead, Faretta requires the defendant’s decision to be

 knowing, voluntary, and unequivocal, 422 U.S. at 835-36; and

 given this requirement, district courts routinely direct

 defendants considering self-representation to spend some time

 thinking about the risks inherent in that course.           Second

 Circuit case law — which can guide the Court in determining what

 constitutes “an unreasonable application” of “clearly

 established law,” see Wilson v. McGinnis, 413 F.3d 196, 199 (2d

 Cir. 2005) — supports the notion that self-representation need

 not begin instantaneously.       The Second Circuit has affirmed the

 denial of a habeas petition where it was apparent the defendant

 and judge both considered the pro se request “open for

 discussion,” even though the judge’s initial reaction “could be

 construed as a ‘clear denial.’”        Wilson, 204 F.3d at 38; see

 also United States v. Barnes, 693 F.3d 261, 272 (2d Cir. 2012)

 (no violation where the judge made clear “at the first pretrial

 conference following the court’s receipt of [defendant’s]




                                      30
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 31 of 54 PageID #: 1117



 request to proceed pro se” that the court would “have to have a

 hearing” on the “application to represent himself”).

             Like in Wilson, Petitioner’s request to proceed pro se

 remained “open for discussion” even though Justice Konviser

 declined to grant it on the spot.         She did not categorically

 deny Petitioner’s request on January 20, 2009.           When Petitioner

 stated, “I am going pro se, your Honor,” Justice Konviser

 answered, “You are not going pro se unless I say you are going

 pro se.    Who’s the Judge in this courtroom?”         This conditional

 denial is best read, in context, as a response to Petitioner’s

 unilateral declaration of a right that must be granted by the

 court to become effective.       It was also made at what would have

 been the end of the suppression hearing, had Justice Konviser

 not decided, sua sponte, to call for Rzonca’s testimony on the

 following day.

             Petitioner then waived the request.         “[G]iven the

 court’s failure to enter a clear and conclusive denial, it was

 incumbent upon [Petitioner] to reassert his desire to proceed

 pro se” when proceedings resumed the next day.           Barnes, 693 F.3d

 at 273 (quoting Wilson, 204 F.3d at 38) (cleaned up).            Instead,

 he let Mr. Vogel represent him the next day, throughout Officer

 Rzonca’s testimony, without raising the issue.           See Wilson, 204

 F.3d at 39 (finding petitioner waived his right to self-

 representation in part because of Petitioner’s “apparent

                                      31
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 32 of 54 PageID #: 1118



 cooperation” with counsel); cf. McKaskle v. Wiggins, 465 U.S.

 168, 182 (1984) (“Even when [a defendant] insists that he is not

 waiving his Faretta rights, a pro se defendant's solicitation of

 or acquiescence in certain types of participation by [standby]

 counsel substantially undermines later protestations that

 counsel interfered unacceptably.”).         And at the end of Rzonca’s

 testimony, Vogel reported that Petitioner was “not sure” about

 his representation request, and that he wanted some time to

 “think about” it.     This equivocal conduct, taken together,

 amounts to waiver.      See Barnes, 693 F.3d at 272 (“Where there

 has been no clear denial of the request to proceed pro se and

 the question of self-representation [i]s left open for possible

 further discussion, the defendant’s failure to reassert his

 desire to proceed pro se and his apparent cooperation with his

 appointed counsel . . . constitute[s] a waiver of his previously

 asserted Sixth Amendment right to proceed pro se.” (internal

 quotations omitted)).

             Even so, Justice Konviser still initiated an inquiry

 into whether Petitioner’s waiver of counsel was knowing, and

 again left the request open for further discussion when she told

 him after the second day of suppression-hearing testimony to

 “think about it.”     H1 Tr. 136:3-5.      Then, on the next hearing

 date, February 17, 2009, for reasons unclear on the record,

 Petitioner outright abandoned the request — confirming with

                                      32
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 33 of 54 PageID #: 1119



 Justice Konviser that he wanted new counsel, rather than to

 represent himself.      Justice Konviser replaced Vogel with

 Andreadis, who represented Petitioner at the reopened

 suppression hearing on June 11, 2009.

             It bears noting that Justice Konviser also considered

 Petitioner’s later pro se requests of July 29 and 30, 2009, and

 indeed granted Petitioner the right to proceed pro se on October

 2, 2009.    Petitioner began the trial pro se, but turned back to

 counsel after the first day.

             For these reasons, the Court finds that the state

 court did not act contrary to, or unreasonably apply, clearly

 established federal law in rejecting Petitioner’s Sixth

 Amendment claim.

 B.    Ground Two: Prosecutorial Misconduct

             Petitioner alleges next that the State engaged in

 misconduct by failing to disclose exculpatory evidence under

 Brady v. Maryland, 373 U.S. 82 (1967), and failing to correct

 false testimony.     Both claims arise primarily from Petitioner’s

 theory that the testifying officers were not the ones who

 arrested him, and that the officers who did would have testified

 to the exculpatory lineup they allegedly conducted.

 Petitioner’s Br. at 4; see also Petition at 10.           He also claims

 the State failed to identify the true 911 caller and to correct

 the testimony of Sarine Gabay, because the 911 call records show

                                      33
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 34 of 54 PageID #: 1120



 that the call came from a telephone registered to someone named

 “Mier Gabay,” not Sarine Gabay.        Finally, he alleges that the

 State doctored his videotaped confession, because the tape

 played at trial did not show him requesting an attorney or

 describing the exculpatory identification procedure.

             The Court considers the merits of these misconduct

 claims, despite the Respondent’s contention that they are

 procedurally barred. 6     I apply the deferential AEDPA standard,

 given that the state court rejected these claims on the merits. 7

 Applying that standard, the claims for relief on prosecutorial

 misconduct grounds must be denied, for the reasons that follow.




       6 I reach the merits of Petitioner’s prosecutorial misconduct claims
 despite the Appellate Division’s conclusion that they were “largely
 unpreserved.” People v. Jackson, 947 N.Y.S.2d 613 (N.Y. App. Div. 2012)
 (citations omitted). Respondent urges that this determination constitutes an
 independent and adequate state-law bar to habeas review. Respondent’s Br. at
 5-6. However, to preclude habeas review, a state court’s reliance on a
 procedural bar must be “unambiguous,” and “when in doubt, courts should
 presume that the state court adjudicated the claim on the merits.” Garner v.
 Lee, 908 F.3d 845, 859 (2d Cir. 2018). Numerous courts in this circuit have
 held that the ambiguous phrase “largely unpreserved” does not preclude habeas
 review. See, e.g., Castaldi v. Poole, No. 07-CV-1420, 2013 WL 789986, at *3
 (E.D.N.Y. Mar. 1, 2013).

       7 In addition to labelling Petitioner’s prosecutorial misconduct claims
 “largely unpreserved,” the Appellate Division found them to be “without
 merit.” People v. Jackson, 947 N.Y.S.2d 613 (N.Y. App. Div. 2012). Although
 the Appellate Division provided no reasoning in support of this finding, this
 phrase still qualifies as an “adjudication on the merits” for the purposes of
 28 U.S.C. § 2254(d). See Sellan v. Kuhlman, 261 F.3d 303, 311 (2d Cir. 2001)
 (“Nothing in the phrase ‘adjudicated on the merits’ [in 28 U.S.C. § 2254(d)]
 requires the state court to have explained its reasoning process.”).

                                      34
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 35 of 54 PageID #: 1121



             1.     Applicable Law

                         a.      Brady v. Maryland

             The prosecution has a constitutional obligation to

 disclose exculpatory evidence that “is material either to guilt

 or to punishment.”      Brady, 373 U.S. at 87.      This obligation

 “covers not only exculpatory material, but also information that

 could be used to impeach a key government witness.”            See United

 States v. Coppa, 267 F.3d 132, 135 (2d Cir. 2001) (citing Giglio

 v. United States, 405 U.S. 150, 154 (1972)).           Exculpatory

 evidence is considered “material” only “if there is a reasonable

 probability that, had the evidence been disclosed to the

 defense, the result of the proceeding would have been

 different.”      United States v. Bagley, 473 U.S. 667, 682 (1985).

                         b.    Use of False Testimony

             To challenge a conviction based on a prosecutor’s use

 of false testimony, a defendant must establish that “(1) there

 was false testimony, (2) the Government knew or should have

 known that the testimony was false, and (3) there was ‘any

 reasonable likelihood that the false testimony could have

 affected the judgment of the jury.’”         United States v. Helmsley,




                                      35
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 36 of 54 PageID #: 1122



 985 F.2d 1202, 1205–06 (2d Cir. 1993) (quoting United States v.

 Agurs, 427 U.S. 97, 103 (1976)).

                2.       Failure to Turn Over Witness Statements
                         Regarding the Alleged Identification
                         Procedure

             The Petitioner’s claims regarding the exculpatory

 identification procedure do not provide a basis for habeas

 relief, because Petitioner has not adequately established a

 likelihood that the procedure actually occurred.           See, e.g.,

 Mannino v. Graham, No. 06-CV-6371, 2009 WL 2058791, at *9

 (E.D.N.Y. July 15, 2009) (“[T]o establish a Brady violation, a

 petitioner must initially establish that the evidence sought, in

 fact, existed.”) (internal quotations omitted).           The only

 evidence suggesting that an identification procedure occurred

 was Petitioner’s testimony at trial.         There are many reasons in

 the record, however, to doubt Petitioner’s claim.           Accordingly,

 his testimony does not constitute the “clear and convincing

 evidence” required to overcome the presumption that the state

 court’s factual determination was correct.          See 28 U.S.C.

 § 2254(e)(1).

             First, one of the supposed Brady witnesses identified

 by the Petitioner — the owner of the Carvel store, Patrick Aceto

 — actually did testify, and he denied any recollection that

 police officers conducted, or he participated in, the purported

 identification procedure.       Compare Trial Tr. 113:10-114:3 (Mr.

                                      36
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 37 of 54 PageID #: 1123



 Aceto testifies that he was not asked to “look at any pictures

 of anybody” or to “look at a lineup”), with Petitioner’s Reply

 Br. at 11 (contending that the Carvel owner was among the

 exculpatory witnesses at the “showup”).          Mr. Aceto testified

 that he arrived at the Carvel store after the burglary had

 occurred, id. 102:20-103:12, and thus was never in a position to

 identify the culprit.      Indeed, Aceto stated that he had never

 seen Petitioner before the trial.          Id. 108:25-109:1; 116:5-6.

 This testimony from a largely disinterested witness directly

 contradicts Petitioner’s Brady argument.

             Second, neither of the arresting officers recalled any

 on-scene identification procedure, and two state judges found

 their testimony credible.

             Third, the state court not only found that the

 officers’ testimony was credible; it also ruled that

 Petitioner’s rendition of the “show-up” was not.           Justice

 Konviser found explicitly that Petitioner’s suppression hearing

 testimony — including about the circumstances of his arrest —

 was “incredible and unworthy of belief.”          H4 Tr. 7:23-25.     And

 Justice Chun necessarily rejected Petitioner’s testimony about

 the “show-up” in convicting him.          Had Justice Chun found it

 credible that multiple eyewitnesses — perhaps as many as seven —

 all said that they saw the perpetrator of the robbery, and all

 denied that Petitioner was him, it is difficult to envision how

                                      37
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 38 of 54 PageID #: 1124



 he could then go on to conclude that the Petitioner was guilty

 beyond a reasonable doubt.       See Vera v. Woods, No. 06-CV-1684,

 2008 WL 2157112, at *9 (E.D.N.Y. May 21, 2008) (a federal habeas

 court must “resolve all issues of credibility in favor of” the

 verdict) (citing United States v. Reyes, 157 F.3d 949, 955 (2d

 Cir. 1998)).     A state court’s credibility findings “are entitled

 to great deference” on habeas review.         DeBerry v. Portuondo, 403

 F.3d 57, 68 (2d Cir. 2005).       Here, Petitioner has not carried

 the heavy burden of producing clear and convincing evidence to

 overcome the presumption that the state court’s factual

 determination was correct.       See 28 U.S.C. § 2254(e)(1).

             Without establishing the existence of the information

 alleged, there can be no Brady violation.          See, e.g., Bullock v.

 Grassiano, No. 13-CV-5081, 2013 WL 5774870, at *9 (E.D.N.Y. Oct.

 24, 2013) (a court “cannot find an unreasonable application

 of Brady where there is nothing but conjecture as to whether

 such material even exists”) (collecting cases); Morris v.

 Kikendall, No. 07-CV-2422, 2009 WL 1097922, at *6 (E.D.N.Y. Apr.

 23, 2009) (“[N]othing in the state court record provides

 credible evidence that the [exculpatory evidence] ever existed

 and petitioner's uncorroborated testimony at trial, which was

 considered by the jury, does not provide a basis for habeas

 relief.”); Russell v. Rock, No. 08-CV-1894, 2009 WL 1024714, at

 *4 (E.D.N.Y. Apr. 15, 2009) (“[T]here is no indication in the

                                      38
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 39 of 54 PageID #: 1125



 record that the claimed exculpatory [] evidence even exists, and

 thus this evidence cannot form the basis for a Brady claim.”).

 Therefore, the alleged identification procedure provides no

 basis for habeas relief.

                3.       Failure to Identify the 60th Precinct
                         Officers and Turn Over the “Log Sheet”

             Petitioner also claims the State violated Brady by

 withholding the names of the 60th Precinct officers, who would

 have testified to the exculpatory lineup.          However, without

 sufficient evidence that the lineup actually occurred,

 Petitioner cannot establish that these officers’ testimony would

 have been favorable.

             For the same reasons, Petitioner’s claim that the

 State violated Brady by not disclosing the 60th Precinct “log in

 and log out sheet” also fails.        Petition at 10.     At trial,

 Petitioner claimed in his opening argument that Officers Rothman

 and Rzonca “covered [up]” the alleged identification procedure

 “by saying that they took me to the 60 Precinct for half an

 hour” before transporting Petitioner to the 61st Precinct.            Trial

 Tr. 19:5-10.     Petitioner presumably believes that the log sheet

 would have supported his version of events.          However, this claim

 falters for the same reasons discussed above; without

 establishing that the exculpatory identification procedure

 occurred, it cannot be the basis of a Brady violation.


                                      39
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 40 of 54 PageID #: 1126



                4.       Failure to Correct the Testimony of the 61st
                         Precinct Officers

             Petitioner alleges that Officers Rothman and Rzonca

 falsely testified at the suppression hearing and trial to the

 circumstances surrounding his arrest because they were not the

 arresting officers.      Petition at 7-8, 11; Petitioner’s Br. at

 10; see also Trial Tr. 273:19-274:1 (testifying that he had

 never seen Rothman or Rzonca before trial).          In light of their

 extensive testimony at the suppression hearing and at trial,

 however, as well as the respective judges’ findings that they

 were credible, the Court finds that the Appellate Division’s

 rejection of this claim was neither an unreasonable

 determination of the facts nor an unreasonable application of

 federal law.

             Petitioner asserts other false-testimony claims

 against Rothman and Rzonca because of some relatively minor

 inconsistences between their testimony at the suppression

 hearing and trial.      In particular, Petitioner challenges the

 State’s failure to correct Rothman and Rzonca when they

 testified at the suppression hearing that they initially stopped

 Petitioner (when, according to their testimony at trial, 60th

 Precinct officers had apprehended Petitioner moments earlier).

 This is a minor point, however; and the suppression-hearing

 testimony on this issue was more overlapping than contradictory.


                                      40
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 41 of 54 PageID #: 1127



 At the suppression hearing, Rzonca testified that when they

 approached Petitioner, “simultaneously the 60 Anticrime Unit

 pulled up on the scene as well.”          H1 Tr. 102:9-14; see also

 106:3-4 (“The 60 Crime sergeant and Anticrime Unit were on the

 scene.”).    Rothman testified that when they stopped Petitioner,

 “another patrol car had pulled up.”          Id. 14:1-4.   And at trial,

 the officers testified that “there was a plainclothes unit from

 the 60 Precinct that came up behind [Petitioner], and we pretty

 much simultaneously pulled up on him,” Trial Tr. 168:3-5

 (Rzonca), but that the 60th Precinct officers might have arrived

 a “couple of seconds before us,” id. 171:1-3 (Rzonca), and that

 by the time Rothman and Rzonca got out of the car, Petitioner

 was “already stopped,” id. 36:22-25 (Rothman).

             Minor differences in recollection regarding the

 relative times of arrival of the two sets of NYPD officers do

 not amount to perjury.      See, e.g., United States v. Monteleone,

 257 F.3d 210, 219 (2d Cir. 2001) (“Simple inaccuracies or

 inconsistencies in testimony do not rise to the level of

 perjury.”); United States v. Sanchez, 969 F.2d 1409, 1415 (2d

 Cir. 1992) (“Differences in recollection alone do not add up to

 perjury.”); Torres v. Ercole, 06-CV-0674, 2009 WL 4067281, at

 *15 (S.D.N.Y. Nov. 24, 2009) (denying habeas relief on false

 testimony claim because “any discrepancy between [the witness’s]

 testimony at the first trial and at the Huntley hearing resulted

                                      41
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 42 of 54 PageID #: 1128



 from his lack of recollection”), aff'd 421 F. App’x 6 (2d Cir.

 2011).   On these facts, Petitioner has not established that the

 officers’ testimony was materially false.

                5.       Failure to Produce the 911 Call Record and
                         to Correct the Testimony of Sarine Gabay

             Petitioner also claims the prosecution failed to

 produce the “prior statement” that Sarine Gabay (the 911 caller

 who testified at trial) made to the police.          Petition at 10.

 The Court understands this allegation to refer to Sarine Gabay’s

 911 call record; however, the 911 call log was, in fact,

 produced to Petitioner before trial.         Respondent’s Br. at 9; see

 also H1 Tr. 6:25-7:4.      Petitioner disputes this because the name

 shown on the call record is “Mier Gabay.”          Petitioner’s Br. at

 7.   This argument, however, defies the common-sense conclusion

 that persons with the same last name often live together and

 share a phone line or bill.       For the same reason, the Court

 finds Petitioner’s additional claim that Sarine Gabay falsely

 testified that she was the 911 caller, Petition at 3, 10, to be

 without merit.

                6.       Alteration of the Videotaped Confession

             Petitioner alleges that the prosecution introduced an

 altered version of his videotaped confession into evidence.             He

 claims that the complete tape would have shown (a) the

 detectives denying his request for an attorney and (b)


                                      42
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 43 of 54 PageID #: 1129



 Petitioner explaining that he was arrested by two detectives in

 front of the Carvel and that eyewitnesses were unable to

 identify him as the perpetrator.             Petition at 10, 13;

 Petitioner’s Br. at 29.       However, the record reveals that the

 video was played in its entirety at trial.             Trial Tr. 206:16-

 207:10.    And ADA Giannotti testified at trial that no

 “additions, deletions or alterations of any kind” had been made

 to the video.     Id. 206:16-18.     Petitioner claims ADA Giannotti’s

 testimony was false, but there is no support in the record for

 that claim.     See, e.g., Brown v. Menifee, No. 99-CV-1258, 2004

 WL 1810341, at *6 (E.D.N.Y. Aug. 9, 2004)              (denying petitioner’s

 prosecutorial misconduct claim where there was no evidence that

 the State witness’s testimony was false or that the alleged

 police-communication tape existed); Morris, 2009 WL 1097922, at

 *15 (“[T]here is absolutely no basis in the record to conclude

 that the government destroyed or suppressed any evidence (such

 as a video or logbook), nor any basis to conclude that the

 government tampered with evidence. . . .”).             In addition, this

 claim is inconsistent with Petitioner’s admission at the

 suppression hearing that he did not ask for a lawyer during the

 videotaped confession.      H3 Tr. 49:15-50:4.

             *           *           *              *          *

             For these reasons, the Appellate Division’s decision

 that the prosecutorial misconduct claims were without merit was

                                         43
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 44 of 54 PageID #: 1130



 not predicated on an unreasonable determination of the facts nor

 an unreasonable application of federal law.

 C.    Ground Three: Ineffective Assistance of Counsel

             Petitioner alleges that the attorneys representing him

 at the suppression hearing and trial violated his Sixth

 Amendment right to effective assistance of counsel because they

 failed to pursue his theories related to the alleged exculpatory

 witnesses, the 911 call, and Petitioner’s written and videotaped

 confessions.     The appropriate inquiry on habeas review is

 whether the state court’s ineffective-assistance determination

 was contrary to, or an unreasonable application of, Strickland

 v. Washington, 466 U.S. 668 (1984).         See Williams v. Taylor, 529

 U.S. 362, 390 (2000).      Pursuant to Strickland, an individual

 claiming ineffective assistance (1) “must show that counsel’s

 performance was deficient,” such that “in light of all the

 circumstances, the identified acts or omissions were outside the

 wide range of professionally competent assistance,” and

 (2) “that the deficient performance prejudiced the defense” in

 the sense that “there is a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding

 would have been different.”       Bennett v. United States, 663 F.3d

 71, 84 (2d Cir. 2011) (quoting Strickland, 466 U.S. at 687).

 “[C]ounsel is strongly presumed to have rendered adequate

 assistance and made all significant decisions in the exercise of

                                      44
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 45 of 54 PageID #: 1131



 reasonable professional judgment.”         Strickland, 466 U.S. at 690.

 Combined with the deference built into the AEDPA, habeas review

 of ineffective assistance claims becomes “doubly deferential.”

 Yarborough v. Gentry, 540 U.S. 1, 6 (2003).

             Petitioner does not establish that the state court’s

 decision to deny his ineffective assistance claims on Section

 440 review was an unreasonable application of Strickland or

 based on an unreasonable determination of the facts. 8

             First, as the state Supreme Court noted, certain of

 Petitioner’s claims are contradicted by the record.            Petitioner

 claims his counsel failed to move to suppress his confessions as

 involuntary and in violation of Miranda, Petitioner’s Br. at 4,

 28; but the record of the suppression hearing clearly indicates

 defense counsel did move to suppress on this basis pursuant to

 People v. Huntley, 15 N.Y.2d 72 (1965).          See, e.g., H1 Tr. 3:24-

 4:2.

             With respect to the 911 call, Petitioner asserts that

 counsel failed to:      investigate the 911 recording contents or

 interview Sarine Gabay, Petitioner’s Br. at 3; challenge the

 testimony of Sarine Gabay, id. at 17; interview Mier Gabay, id.




       8 Also, pursuant to Second Circuit precedent, the state Supreme Court’s

 application of New York’s “meaningful representation” standard in evaluating
 Petitioner’s ineffective assistance of counsel claims was not contrary to the
 Strickland standard. See, e.g., Eze v. Senkowski, 321 F.3d 110, 123-24 (2d
 Cir. 2003).

                                      45
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 46 of 54 PageID #: 1132



 at 7; and assert at trial that Mier Gabay made the 911 call, id.

 at 17.   The Supreme Court found these claims to be “unsupported

 speculation proffered solely by the defendant,” and concluded

 that “it is evident from the record as a whole that the

 defendant’s speculation is inaccurate.”          People v. Jackson, Ind.

 No. 9802/07 (N.Y. Sup. Ct. June 27, 2014), at 4.           As set forth

 above, there is no basis to conclude that someone other than

 Sarine Gabay made the 911 call.        In addition, the record shows

 that the 911 call was produced to Petitioner’s counsel before

 trial.   H1 Tr. 6:25-7:4.

             With respect to the videotaped confession, Petitioner

 asserts that counsel failed to:        introduce into evidence a

 complete copy of the videotaped statement, Petitioner’s Br. at

 14, 31; investigate and cross-examine ADA Giannotti regarding

 whether the videotape was altered, Petitioner’s Br. at 3, 22; or

 object to ADA Giannotti’s testimony that the videotape played at

 trial was complete and accurate, Petition at 7.           The Supreme

 Court found these claims to be “contradicted by the record” and

 “unreasonable,” and concluded that defense counsel’s inaction

 therefore “could be attributed to tactical trial decisions.”

 People v. Jackson, Ind. No. 9802/07 (N.Y. Sup. Ct. June 27,

 2014), at 4-5.     Once again, this Court finds no reason to

 believe the videotape was altered, and the record shows that the

 entire videotape was indeed admitted.         Trial Tr. 206:16-207:10.

                                      46
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 47 of 54 PageID #: 1133



 Therefore, counsel’s decision not to pursue this line of

 questioning was well within the bounds of professional judgment.

 See Aparicio v. Artuz, 269 F.3d 78, 99 (2d Cir. 2001) (“The

 failure to include a meritless argument does not fall outside

 the wide range of professionally competent assistance to which

 Petitioner was entitled.” (internal quotations omitted)).

              Finally, Petitioner claims that his counsel was

 ineffective for failing to investigate and interview the

 unidentified officers from the 60th Precinct and the eyewitnesses

 who allegedly participated in the exculpatory identification

 procedure.    Petitioner’s Br. at 3.       The Appellate Division found

 these claims to be without merit, relying in part on an

 affidavit from trial counsel Martin Goldberg, dated October 17,

 2013, in which he averred that he did not believe that any

 “show-up identification” occurred.         ECF No. 17.    Mr. Goldberg’s

 doubts are eminently reasonable for the reasons stated in

 Section V.B.2, above, that call Petitioner’s allegations about

 the identification procedure into doubt.

             Given that Petitioner has not shown by clear and

 convincing evidence that the identification procedure occurred,

 he cannot establish that counsel exercised unreasonable

 professional judgment by failing to expend additional efforts

 locating the alleged participants.         “Under Strickland . . .

 ‘strategic choices made after less than complete investigation

                                      47
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 48 of 54 PageID #: 1134



 are reasonable precisely to the extent that reasonable

 professional judgments support the limitations on investigation.

 In other words, counsel has a duty to make reasonable

 investigations or to make a reasonable decision that makes

 particular investigations unnecessary.’”          Hinton v. Alabama, 571

 U.S. 263, 274 (2014) (quoting Strickland, 466 U.S. at 690–91).

             The state court’s decision to deny Petitioner’s

 ineffective assistance claims was not an unreasonable

 application of Strickland or based on an unreasonable

 determination of the facts.

 D.    Ground Four: Failure to Reopen the Suppression
       Hearing

             Petitioner alleges that the state court deprived him

 of due process and a fair trial when it denied his motion — made

 mid-trial — to reopen the suppression hearing.           Petition at 15.

 Defense counsel moved to reopen the hearing following Rothman’s

 trial testimony that officers from the 60th Precinct stopped and

 arrested Petitioner, which Petitioner claimed contradicted

 Rothman’s and Rzonca’s testimony at the suppression hearing that

 they were the arresting officers.

             This claim, however, is not cognizable on habeas

 review.    Petitioner is not alleging a constitutional violation,

 but is instead challenging a decision that the trial court made

 on state-law grounds.      See, e.g., McCrary v. Lee, No. 12-CV-


                                      48
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 49 of 54 PageID #: 1135



 2867, 2016 WL 1029493, at *3 (E.D.N.Y. Mar. 15, 2016) (“[T]he

 state court’s denial of Petitioner’s request to reopen the

 suppression hearing constituted a state-law evidentiary ruling

 not within the scope of federal habeas review.”); Woodard v.

 Chappius, No. 13-CV-6123, 2014 WL 122359, at *7 (W.D.N.Y. Jan.

 13, 2014) (“[Petitioner’s] claim regarding the denial of his

 motion to reopen the suppression hearing presents solely a

 matter of state law.”), aff'd 631 F. App'x 65 (2d Cir. 2016).

 It is axiomatic that “it is not the province of a federal habeas

 court to reexamine state-court determinations on state-law

 questions.”    Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

             In any event, the Appellate Division found the trial

 court had not abused its discretion in refusing to reopen the

 suppression hearing, pursuant to Section 710.40(4) of the New

 York Criminal Procedure Law, because Petitioner “failed to show

 that these officers would have testified to new facts, not

 discoverable with reasonable diligence before the determination

 of the motion, that would have affected the court’s ultimate

 determination of the issue of probable cause.”           People v.

 Jackson, 97 A.D.3d 693, 694 (2012).         Section 710.40(4) is

 founded on a presumption that a criminal defendant “know[s] the

 circumstances of his or her own arrest and therefore is capable

 of eliciting evidence of those circumstances at a pretrial



                                      49
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 50 of 54 PageID #: 1136



 hearing.”    People v. Velez, 829 N.Y.S.2d 209, 212 (N.Y. App.

 Div. Feb. 6, 2007).

             In addition to requesting to reopen the suppression

 hearing, defense counsel also moved twice during trial to

 suppress evidence, arguing in support that the arresting

 officers from the 60th Precinct did not testify at the

 suppression hearing.      To the extent Petitioner’s habeas claim is

 premised on the argument that these motions should have been

 granted, and the evidence excluded at trial, it is precluded by

 Stone v. Powell, 428 U.S. 465 (1976).         In Stone, the Supreme

 Court held that “where the State has provided an opportunity for

 full and fair litigation of a Fourth Amendment claim, a state

 prisoner may not be granted federal habeas corpus relief on the

 ground that evidence obtained in an unconstitutional search or

 seizure was introduced at his trial.”         Id. at 494; see also

 Capellan v. Riley, 975 F.2d 67, 70 n.1 (2d Cir. 1992)

 (“[F]ederal courts have approved New York’s procedure for

 litigating Fourth Amendment claims . . . .”).           Following Stone,

 the Second Circuit limited habeas review of Fourth Amendment

 claims to two scenarios: (1) where “the state [] provided no

 corrective procedures at all to redress the alleged fourth

 amendment violations” or (2) where “the state [] provided a

 corrective mechanism, but the defendant was precluded from using

 that mechanism because of an unconscionable breakdown in the

                                      50
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 51 of 54 PageID #: 1137



 underlying process.”      Capellan, 975 F.2d at 70.       The focus of

 the inquiry into whether there was an “unconscionable breakdown”

 in the state corrective process is on “the existence and

 application of the corrective procedures themselves” rather than

 on the “outcome resulting from the application of adequate state

 court corrective procedures.”         Id. at 71.

             Petitioner makes no showing that there was “an

 unconscionable breakdown in the underlying process” here.             A

 two-day Dunaway / Mapp / Huntley hearing was held, at which two

 officers and one detective from the 61st Precinct testified.              The

 officers, who were subject to cross-examination, testified that

 officers from the 60th Precinct were at the scene

 “simultaneously,” that Petitioner was placed in the back of the

 60th Precinct car, and that he was first taken back to the 60th

 Precinct.    Petitioner had ample opportunity at this hearing to

 inquire into the identity and role of the 60th Precinct officers.

 Indeed, defense counsel asked on cross examination if Rothman

 knew the names of those officers.         The court then issued a

 reasoned ruling addressing each of Petitioner’s claims, and in

 fact granted his motion to suppress the keys.           See, e.g., Hicks

 v. Bellnier, 43 F. Supp. 3d 214, 231 (E.D.N.Y. 2014)

 (“Petitioner would be hard-pressed” to establish such “an

 unconscionable breakdown” where “the trial court held an

 evidentiary hearing, allowed Petitioner to present a case in

                                      51
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 52 of 54 PageID #: 1138



 support of his motion, and issued a reasoned ruling that there

 was reasonable suspicion to stop Petitioner and that the

 resulting evidence would be admissible at trial”).

             When Petitioner moved to reopen the suppression

 hearing so that he could testify, that request was granted, and

 the court heard an additional day of testimony on the

 suppression issue.      Thereafter, the court again issued a

 reasoned opinion summarizing and addressing Petitioner’s version

 of events, ultimately finding them “unworthy of belief.”             In

 addition, post-trial, Petitioner took advantage of state appeal

 procedures.    See, e.g., Singh v. Miller, 104 F. App'x 770, 772

 (2d Cir. 2004) (finding no unconscionable breakdown occurred

 where petitioner raised his Fourth Amendment claims at a

 suppression hearing and on appeal).

             Petitioner is therefore not entitled to habeas relief

 on this ground.

                         VI.   Evidentiary Hearing

             Petitioner requests an evidentiary hearing on all

 grounds.    Petition at 20.     In particular, he seeks to “develop

 the evidence necessary to establish that petitioner was denied

 due process and that he was denied the right to counsel.”

 Petitioner’s Br. at 19.       However, 28 U.S.C. § 2254(e)(2)(A)

 precludes an evidentiary hearing because Petitioner has not

 shown that his claims rely upon “a new rule of constitutional

                                      52
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 53 of 54 PageID #: 1139



 law, made retroactive to cases on collateral review by the

 Supreme Court, that was previously unavailable; or a factual

 predicate that could not have been previously discovered through

 the exercise of due diligence.”        Id.   Moreover, a district court

 is not required to hold an evidentiary hearing “if the record

 refutes the applicant’s factual allegations.”           Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007).         Therefore, the Court

 denies Petitioner’s request for an evidentiary hearing in its

 entirety.

                               VII. Conclusion

             For the reasons stated, the petition for a writ of

 habeas corpus is denied.       Because Petitioner has not made a

 substantial showing of the denial of a constitutional right, no

 certificate of appealability will issue.          See 28 U.S.C.

 § 2253(c).    The Court certifies pursuant to 28 U.S.C.

 § 1915(a)(3) that any appeal would not be taken in good faith

 and in forma pauperis status is therefore denied for purposes of




                                      53
Case 1:15-cv-01403-EK-LB Document 21 Filed 12/04/20 Page 54 of 54 PageID #: 1140



 an appeal.    Coppedge v. United States, 369 U.S. 438, 444-45

 (1962).

             The Clerk of the Court is directed to mail a copy of

 this Order to the pro se Petitioner.


 SO ORDERED.



                                     _/s Eric Komitee____________
                                     ERIC KOMITEE
                                     United States District Judge

 Dated:      December 4, 2020
             Brooklyn, New York




                                      54
